Citation Nr: 0406589	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-00 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had almost continuous active service from 
February 1966 to May 1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO granted entitlement to service 
connection for PTSD and assigned an initial evaluation of 30 
percent.  The veteran disagreed with the assigned initial 
evaluation in August 2002.  Following issuance of a statement 
of the case (SOC) in September 2002, the veteran's timely 
substantive appeal was received in January 2003.

In his August 2002 notice of disagreement, the veteran 
requested a 70 percent evaluation for PTSD and also requested 
"individual unemployability."  In October 2002, the RO 
acknowledged receipt of a claim of entitlement to a TDIU.  
The RO advised the veteran of the evidence required to 
establish entitlement to that benefit and asked him to 
identify evidence to support the claim.  He did not respond.  
The RO then advised him to submit a formal claim for a TDIU.  

In December 2002, the RO advised him that the claim for a 
TDIU had been denied, in the absence of evidence.  In July 
2003, the veteran's representative submitted argument which, 
liberally construed, may be considered a disagreement with 
the denial of a TDIU.  As no SOC has been issued, the Board 
must REMAND this issue to the RO.  Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995); see also Bernard v. Brown, 4 Vet. App. 384 (1993). 

With regard to the RO's determination that the veteran had 
submitted an informal claim for a TDIU, the Board notes that 
the United States Court of Appeals for Veterans Claims (CAVC) 
has stated that, if a veteran submits evidence of a medical 
disability for which service connection is or has been 
awarded, makes a claim for the highest rating possible, and 
submits evidence of unemployability, an informal claim for a 
TDIU has been submitted and must be considered.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  



However, in this case, the veteran specifically stated that 
he was claiming entitlement to "individual 
unemployability."  This specific statement, even though not 
on the form prescribed by VA for TDIU claims, constitutes a 
formal claim, and no further "formal" claim must be 
submitted, although evidence of the type requested on VA's 
TDIU application form is still required to substantiate the 
claim.  

In arguments submitted in February 2004, the veteran's 
representative contended that a claim of entitlement to a 
TDIU was inextricably intertwined with the issue of an 
increased initial evaluation for PTSD on appeal.  

The claim for a TDIU has not been procedurally prepared or 
certified for appellate review, but, as noted above, is 
REMANDED to the RO, through the Appeals Management Center, 
for initial consideration and formal adjudicatory action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  A claim of 
entitlement to TDIU is not before the Board at this time for 
appellate review.  

The Board observes in passing that the CAVC has stated that 
being unable to maintain substantially gainful employment is 
not the same as meeting the criteria for a 100 percent 
schedular evaluation.  Roberson v. Principi, 251 F.3d 1378 
(Fed Cir. 2001).  

While the claim for a TDIU will necessarily involve some of 
the same clinical evidence and judgments relevant to the 
issue on appeal, the outcome of the TDIU claim is not 
dependant on the outcome of the claim on appeal, and the 
Board does not agree with the representative's contention 
that the issue on appeal is inextricably intertwined with the 
TDIU claim.

The claim for TDIU is addressed in the Remand appended to 
this decision.  This appeal is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you, the veteran, if further action is required on 
your part.



FINDINGS OF FACT

1.  The veteran has been specifically notified of the 
evidence and information required to substantiate the claim 
addressed in this decision, and all identified evidence has 
been obtained.

2.  The clinical evidence establishes that the veteran does 
not have gross impairment in thought processes, does not have 
persistent delusions or hallucinations, does not display 
grossly inappropriate behavior, and establishes that he is 
oriented to time and place and is able to perform activities 
of daily living, including maintenance of adequate personal 
hygiene; however, the veteran's PTSD is manifested by early 
retirement, lack of close personal relationships and 
breakdown of family relationships, irritability, rage, 
intolerance for others, including both subordinates and 
supervisors, and Global Assessment of Functioning scores of 
40.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the criteria for an 
initial 70 percent evaluation for service-connected PTSD are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.130, Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, the evidence of record reflects that the 
veteran had service in Vietnam.  He earned a Purple Heart 
with two Oak Leaf Clusters, a Bronze Star Medal with two Oak 
Leaf Clusters, among other awards and decorations.  

On VA examination conducted in February 2002, the veteran 
reported that, even before leaving Vietnam, he noticed 
irritability, flashbacks, nightmares, and difficulty getting 
along with other people.  He believed that when he was 
finished with the war, these symptoms would end.  However, 
these problems continued when he returned home, although some 
manifestations lessened over time.  

However, irritability, inability to tolerate authority, 
inability to tolerate or get along with co-workers, including 
both subordinates and superiors, as well as the inability to 
form close relationships in his personal life, never 
subsided.  These problems eventually led to the break-up of 
his 23-year marriage, the breakdown of his relationship with 
his sons, loss of promotions at work, and put his job in 
jeopardy.  When he felt forced to take early retirement, he 
realized that he needed to seek treatment.  Medications were 
prescribed and he reported that there was a 10 to 20 percent 
improvement in his symptoms.

On VA examination conducted in February 2002, the veteran 
displayed good grooming and hygiene.  Psychomotor activity 
was within normal limits.  His affect was appropriate.  He 
was socially appropriate, polite, and cooperative.  He 
described his mood as irritable but hopeful.  His speech was 
of normal rate, rhythm, and cadence.  His thought processes 
were logical, organized, and goal-directed.  The examiner 
concluded that the veteran had PTSD, and assigned a current 
Global Assessment of Functioning score of approximately 50, 
and stated that the veteran's past functioning was at a GAF 
level as high as 75.

VA outpatient treatment records dated in April 2001 reflect 
that the veteran avoided talking about his experiences, 
avoided triggering stimuli, and had an exaggerated startle 
response, rage reactions and concentration problems.  His 
chief complaint was in his anger and his rage reactions and 
feeling of being under pressure almost all the time.  A GAF 
score of 55 was assigned.  

In August 2001, the veteran requested treatment for stress 
management and anger management.  He reported that attending 
group sessions at the local Vet Center had been helpful.  The 
veteran also reported some benefit from the use of Paxil.  In 
September 2001, a GAF score of 40 was assigned.  


In October 2001, he reported that he thought his medication 
had stopped working because his anger had again increased.  
In November 2001, he attributed his increased anger to the 
terrorist attacks.  

VA outpatient treatment notes in November 2001, January 2002, 
April 2002, October 2002, March 2003, and June 2003 reflect 
assignment of GAF scores of 40.  One provider assigned a GAF 
score of 50 in June 2002; one provider assigned a GAF score 
of 35 in December 2002; and, one provider assigned a GAF 
score of 45 in June 2003.


Criteria

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.  The average impairment as 
set forth in the VA Schedule for Rating Disabilities, 
codified in 38 C.F.R. Part 4, includes Diagnostic Codes which 
represent particular disabilities.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).




In Fenderson v. West, 12 Vet. App. 119 (1999), the CAVC held 
that "where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern" 
is not applicable to the assignment of an initial rating for 
disability following an initial award of service connection 
for the disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as "staged 
ratings."

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, formerly 
as set forth in 38 C.F.R. §§ 4.125-4.132 (1996) (redesignated 
as 38 C.F.R. §§ 4.125-4.130).  See 61 Fed. Reg. 52,695-52,702 
(1996).  

Prior to November 7, 1996, a 100 percent evaluation for PTSD 
was warranted when the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community, or there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain 
employment, a 100 percent rating was assignable.  

These rating criteria set forth three independent bases for 
granting a 100 percent evaluation.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).  However, the claim on appeal in this 
case was not submitted until April 2001.  The regulations in 
effect in 1996 are not applicable to this claim.  

As discussed in more detail below, the various criteria for a 
100 percent evaluation for PTSD in effect when the veteran 
submitted his claim do not serve as independent bases for a 
grant of a 100 percent schedular evaluation.  


Despite the argument of the veteran's representative in the 
July 2003 statement, the criteria for a 100 percent schedular 
evaluation are no longer separate bases for assignment of a 
100 percent evaluation.  Rather, the symptoms listed in the 
General Rating Formula are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  

Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment.  See American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  
PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, in accordance with the General Rating Formula for 
Mental Disorders.  38 C.F.R. § 4.130.  

Under that formula, on and after November 7, 1996, the VA 
Schedule for Rating Disabilities provides, as to evaluation 
of disability due to PTSD, that a 30 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  


PTSD is 70 percent disabling under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411, where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.


Analysis

Preliminary Matter: Duties to Notify & to Assist

In November 2000, a few months before the veteran submitted 
the April 2001 claim underlying this appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was enacted and signed into law.  This 
law redefined the obligations of VA with respect to the duty 
to assist, and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  38 U.S.C.A. § 5103A(f) (West 2002).

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Second, VA also has a duty to assist the veteran 
in obtaining the evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The VCAA 
also provides that the duty to assist includes providing a 
medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  

The CAVC in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, following 
the veteran's claim for service connection for PTSD, the 
veteran was provided with a letter in August 2001 that 
advised him of his rights in the VA claims process.  This 
letter included specific paragraphs advising him as to what 
the evidence was required to show to establish entitlement to 
the benefit, advising him as to his responsibility to assist 
in developing the claim and advising him of VA's duties to 
assist him.

In June 2002, the RO issued a rating decision which included 
analysis of the appropriate evaluation for PTSD.  The RO set 
forth the criteria for a 30 percent evaluation under 
Diagnostic Code 9411 and the rating criteria for a 50 percent 
evaluation under that diagnostic code.  The RO explained 
which criteria for a 50 percent evaluation had not been met, 
and advised the veteran, in essence, of the criteria for an 
extraschedular evaluation, indicating that those criteria 
were not met.  
After the veteran disagreed, in August 2002, with the initial 
evaluation assigned following the grant of service connection 
for PTSD, the RO provided a Statement of the Case (SOC) which 
set forth the complete rating criteria under Diagnostic Code 
9411, as well as the full text of 38 C.F.R. § 3.321 and the 
complete text of 38 C.F.R. § 3.159, as revised to reflect the 
provisions of the VCAA.  In this SOC the RO again explained 
what evidence was missing that might meet the criteria for an 
initial evaluation in excess of 30 percent.  

In October 2002, the veteran was advised, in connection with 
his claim for a TDIU, that he should tell VA about "any 
additional information or evidence that you want cost to try 
to get before you."  

In March 2003, the veteran was contacted by phone.  At that 
time, further evidence that he might submit was discussed, 
including evidence from a private treating physician, from 
whom some records had already been received.  He also stated 
that this physician treated him for shrapnel wounds and he 
was advised that he had not submitted a claim of entitlement 
to service connection for shrapnel wounds, but that he could 
do so.  Following this conversation, the RO requested 
additional records, including any records relating to 
shrapnel wounds, from the private physician.

The CAVC in Pelegrini, supra, held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, he 
received a letter during the pendency of this claim 
which specifically asked him to tell VA about "any 
additional information or evidence that you want cost to 
try to get before you."  

Although this letter was sent to the veteran because he 
had submitted an additional claim, subsequent contacts 
with him, including a letter issued in February 2003 and 
a telephone call to the veteran requesting him to 
identify additional information, certainly reflect that 
the veteran was advised that he should submit or 
identify any evidence he thought might be relevant to 
his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

The VCAA provides that the duty to assist includes affording 
the claimant medical examination or obtaining a medical 
opinion if necessary to make a decision on the claim.  In 
this case, the veteran was afforded VA examination in 
February 2002; in addition, all of his VA outpatient clinical 
records were obtained.  He was requested to identify all 
private providers, and evidence from each of the identified 
private providers was obtained.

The numerous communications of record, including the initial 
development letter provided soon after his filed his claim, 
later information about the VCAA included in the SOC, and 
direct contacts with the veteran demonstrate that VA has made 
numerous efforts to comply with the VCAA requirements to 
notify and assist him.  

By a statement submitted in July 2002, the veteran requested 
that "70 percent be granted, also request individual 
unemployability."  Although the request for individual 
unemployability is not before the Board, the Board's decision 
is otherwise favorable to the veteran, and grants him the 
entire 70 percent schedular evaluation he indicated he was 
seeking for PTSD.  

For this reason, discussion of compliance with the VCAA may 
not be required, even though the veteran's representative 
stated, in a July 2003 argument, that he was entitled to a 
100 percent schedular evaluation if he met any of the 
criteria for a 100 percent evaluation.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

VA has fully satisfied its duties to inform and assist the 
veteran in this case.  To the extent that any provision of 
the VCAA or other applicable statute may be interpreted as 
requiring any additional action, any failure to perform some 
additional action would be harmless error, and does not 
prejudice the veteran.


Initial Increased Evaluation

The evidence reflects that the veteran is irritable and that 
his anger is more generally described as rage.  The evidence 
reflects that he accepted a layoff, followed by an early 
retirement, because he had difficulty getting along with co-
workers and was afraid he might be fired.  The record 
reflects that he is or has been estranged from most of his 
family members.  He has not been able to establish a 
relationship with a woman since his marriage disintegrated.  
The providers of clinical care have, since September 2001, 
fairly consistently assigned a GAF score of 40 to the 
veteran's functioning.  

The Board notes that GAF scores ranging between 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  In Carpenter, it was 
noted that the GAF scare is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness," citing the 
DSM-IV.  Scores ranging from 31 to 40 reflect some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  

Given the consistent application of a GAF score of 40 by 
several different providers over more than two years of the 
period since the veteran's claim was submitted, the Board 
finds that the preponderance of the persuasive evidence 
warrants a 70 percent initial evaluation.  

The Board has considered whether the veteran is entitled to a 
schedular evaluation in excess of 70 percent.  The evidence 
of record, however, reflects that veteran does not meet any 
of the criteria for a 100 percent schedular evaluation.  The 
examiners have consistently stated that the veteran's thought 
processes are rational, organized, and goal-directed.  His 
speech is consistently described as normal.  These 
descriptions are contradictory to a finding that the veteran 
has gross impairment of communication.  

The veteran is consistently described as well groomed.  The 
evidence establishes that he maintains good hygiene, although 
he indicates that he does so only by making this as easy for 
himself as possible, such as avoiding buying shoes that 
should be shined.  There is no indication that he is unable 
to perform activities of daily living.  There is no evidence 
of delusions or hallucinations.  There is no persistent 
homicidal or suicidal ideation, although the evidence 
reflects that he becomes enraged.  The record reflects that 
he is able to remember important facts, takes his own 
medications, participates in his medical and psychiatric 
treatment unassisted, and is orientated to time and place.  


Extraschedular Consideration

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  

"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id. 

In this case, the veteran's disability due to PTSD does not 
present an exceptional disability picture.  The veteran has 
not been hospitalized for treatment of his PTSD during the 
pendency of this appeal.  

While he has numerous symptoms of PTSD, the evidence does not 
suggest that there are disability factors which are not 
encompassed within the rating criteria.  

In the absence of evidence of factors suggesting that he is 
more disabled than other veterans with a 70 percent 
evaluation for PTSD, or that his disability presents an 
unusual disability picture or factors not encompassed with 
the rating criteria for the 70 percent evaluation, referral 
for consideration of an extraschedular evaluation is not 
warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

With regard to the effective date of the grant of the 70 
percent evaluation, the Board finds that April 5th, 2001, the 
date of claim is appropriate.  Accordingly, there is no basis 
for assignment of "staged" ratings.  See Fenderson, supra.

In this regard, the Board notes that, to the extent that the 
veteran contends that he is more disabled than other veterans 
with a 70 percent disability evaluation because he is 
unemployable as a result of PTSD, that issue is addressed in 
the REMAND appended to this decision.

The evidence is not in equipoise to warrant a more favorable 
evaluation, and the provision of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt is not applicable to warrant a 
more favorable determination. 


ORDER

Entitlement to an initial 70 percent evaluation for PTSD is 
granted, subject to applicable criteria governing the payment 
of monetary benefits.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
(ROs or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.

As noted in the Introduction, the veteran has submitted a 
claim for TDIU benefits, and has disagreed with the denial of 
those benefits.  He is entitled to a SOC as to that issue.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2003); see 
also Manlincon v. West, 12 Vet. App. 238 (1999).


On the basis of the foregoing, the case is REMANDED for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The VBA AMC should issue a SOC to the 
veteran and his representative, 
addressing the issue of entitlement to a 
TDIU.  The veteran and his representative 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b) (2003).  

Then, only if the appeal is timely 
perfected, the issue should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted. No action is required of the 
veteran until he is notified by the VBA AMC.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



